Title: To George Washington from Esther De Berdt Reed, 4 July 1780
From: Reed, Esther De Berdt
To: Washington, George



Sir
Philada July 4th 1780

The Subscription set on foot by the Ladies of this City for the use of the Soldiery is so far compleated as to induce me to transmit to your Excelly an account of the Money I have received, to which, altho it has answered our Expectations, it does not equal our Wishes but I am perswaded will be received as a proof of our Zeal for the great Cause of America, & our Esteem & Gratitude for those who so bravely defend it—The amount of the Subscription is 200,580, Dolls. & £625.6.8 in Specie, which makes in the whole in Paper Money 300,634 Dolrs.
The Ladies are anxious for the Soldiers to receive the benefit of it & wait your Directions how it can best be disposed of—We expect some considerable additions from the Country—& have also wrote to the other States in hopes the Ladies there will adopt a Similiar plan to render it more General & Beneficial.
With the utmost pleasure I offer any further Attention & care in my power to compleat the execution of the Design, & Shall be happy to accomplish it agreable to the intention of the Donors & your Wishes on the Subject.
The Ladies of my Family Join me in their Respectful Compliments & sincerest prayer for Your Health Safety & Success. I have the honor to be With the highest Respect Your Obt hume Servt

Esther Reed

